TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00734-CR


                                Endicott McCray, Appellant

                                               v.

                                The State of Texas, Appellee


              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-16-301466, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was originally due May 30, 2018. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

September 27, 2018. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted. To date, the brief has not been tendered for filing and is

overdue.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than March 14, 2019. See id. R. 38.8(b)(3).

              It is so ordered February 12, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: February 12, 2019

Do Not Publish




                                                2